Citation Nr: 1113318	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from June 1961 to October 1965 and again from November 1965 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran indicated on his November 2008 VA Form 9 that he wished to testify at a Board hearing.  In September 2010 correspondence, he withdrew the hearing request.

In September 2007 correspondence the Veteran raised the issues of entitlement to service connection for right foot arch collapse, a left ring finger disorder, denture, and retinal dialysis secondary to hypertension.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA need not conduct an examination with respect to claims to reopen as the duty does not arise until new and material evidence has been submitted.  38 U.S.C.A. § 5103A(f).  However, in connection with this claim the RO afforded the Veteran a VA hypertension examination in February 2008.  The February 2008 VA examiner reviewed the claims file and opined that there was no evidence that the Veteran had elevated blood pressure readings during his military service.  Unfortunately, this opinion appears to be based on factual inaccuracy.  In the February 2008 examination report it was noted that, with the exception of elevated blood pressure readings if 130/90 and 138/92 in February 1982, all blood pressure readings from April 1978 to March 1982 were between 118/82 and 120/80.  However, a review of the Veteran's service treatment records shows at least two blood pressure readings taken between April 1978 and March 1982 that were not between 118/82 and 120/80.  Specifically, a September 1980 examination report shows a blood pressure reading of 132/86, a December 1981 note reports a blood pressure reading of 122/70.    

As such, the February 2008 VA examination report is not adequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Accordingly, the case is REMANDED for the following action:

1. Afford the February 2008 VA examiner the opportunity to supplement his report and specifically opine whether the Veteran's hypertension manifested during his military service, or within one year after his discharge from military service, or is otherwise related to the Veteran's military service.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner is notified that, contrary to the findings of the February 2008 VA examination report, a review of the Veteran's service treatment records shows at least two blood pressure readings taken between April 1978 and March 1982 that were not between 118/82 and 120/80.  Specifically, a September 1980 examination report shows a blood pressure reading of 132/86, a December 1981 note reports a blood pressure reading of 122/70.    

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

If the February 2008 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

2. After completing any additional necessary development the RO should readjudicate the appeal.  If the claim is still denied the RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


